DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Drawing 3 is faded and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the digestive mucosa" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the following crypt well profile (PPC) parameters" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the axes" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the modifications" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the corresponding parameters of a healthy individual" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " the digestive mucosa" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " the following parameters" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " the crypt well" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " the axes" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " the values" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " the thresholds" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " the following way" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " the following scores" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " the corresponding" in line 36.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the score of 0" in line 36.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the score of 1" in line 38.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the score of 2" in line 39.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the differential" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the opposite case" in last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "selecting the values" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "assigning the scores " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation " the existing endomicroscopy software" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the parameters" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the thresholds" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " the following way" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " the following scores" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the score of 0" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the score of 1" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the score of 2" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "selecting the values" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "assigning the scores " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation " the existing endomicroscopy software" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Depending claims do not remedy the deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 6, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 6, 16, and 17 are drawn to a downloadable computer program product, and claims 5 and 13-15 recite a process being automated by a computer program. These claims all recite a program per se, which does not fall into any statutory category.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BUDA, A., et al., "Confocal laser endomicroscopy for prediction of disease relapse in ulcerative colitis: A pilot study,” J. CROHN'S AND COLITIS 2014:8:-304-311 (Buda) in view of Jeremy Bregeon, Emmanuel Coron, Anna Christina Cordeiro Da Silva, Julie Jaulin, Philippe Aubert, Julien Chevalier, Nathalie Vergnolle, Guillaume Meurette and Michel Neunlist,"Sacral nerve stimulation enhances early intestinal mucosal repair following mucosal injury in a pig model", J Physiol 594.15 (2016),first published online 4 March 2016, pp 4309–4323 (Bregeon),  US 20180365831 (Popp), Weston A. Welge, Jennifer K. Barton, "Expanding Functionality of Commercial Optical Coherence Tomography Systems by Integrating a Custom Endoscope", PLOS ONE | DOI:10.1371/journal.pone.0139396 September 29, 2015, pages 1-15 (Welge), and Leda Roncoroni, Luca Elli, Maria Teresa Bardella, "Extracellular matrix proteins and displacement of cultured fibroblasts from duodenal biopsies in celiac patients and controls", Journal of Translational Medicine 2013, 11:91 (Roncoroni).

As per claim 1, Buda teaches an ex vivo process for quantifying the modifications of the intestinal mucosa induced by a chronic inflammatory bowel disease in an individual the process comprising: 
1) measuring, on a confocal endomicroscopic image of the digestive mucosa of an individual (Buda: Fig. 2; abstract; sections 3.1.2, 3.2; Table 2), the following crypt well profile (PPC) parameters: 
a) Fluorescence leakage of the mucosa (FL) (Buda: Figs. 2, 5; abstract; section 3.1.2; section 4, first paragraph in right column), 



e) (Buda: Fig. 2; abstract; section 3.2; Table 3), 



2) quantifying the modifications of the parameters (Buda: Fig. 2; abstract; sections 3.1.2, 3.2; Table 2).

Buda does not teach the limitations above with 

Bregeon teaches an ex vivo process for quantifying the modifications of the intestinal mucosa induced by a chronic inflammatory bowel disease in an individual (Bregeon: page 4310, col 2, para 1: page 4312, col 1, para 2: ex vivo; page 4309: Key points, abstract; page 4310: introduction), the process comprising: 
1) measuring, on a confocal endomicroscopic image of the digestive mucosa of an individual (Bregeon: page 4315: col 1, para 2 and footnotes; Table 2; page 4316: Discussion), the following crypt well profile (PPC) parameters: 
a) Fluorescence leakage of the mucosa (FL) (Bregeon: page 4312, col 1, para 1; page 4315: col 1, para 2: and footnotes; Table 2), 
b) Perimeter of opening of the crypt well (PO) (Bregeon: page 4312, col 1, para 1; Table 2), 
c) Sphericity of the crypt well (Spher) (Bregeon: page 4312, col 1, para 1; Table 2), 



g) Ratio of the axes of opening of the crypt well (Ma/ma) (Bregeon: page 4312, col 1, para 1; Table 2), 
h) Crypt density per field (Dens) (Bregeon: page 4312, col 1, para 1; Table 2); and 
2) quantifying the modifications of the parameters (Bregeon: page 4309: Key points, abstract; page 4310: introduction; Table 2).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Bregeon into Buda since Buda suggests imaging digestive mucosa with confocal endomicroscope measuring crypt parameters in general and Bregeon suggests the beneficial use of imaging digestive mucosa with confocal endomicroscope measuring crypt parameters wherein the crypt parameters include PO, Spher, Ma/ma, and Dens as “to determine whether these functional
changes were associated with alterations in morphological parameters” (Bregeon: page 4315, col 1, para 2) in the analogous art of imaging digestive mucosa. The teachings of Bregeon can be incorporated into Buda in that the measured crypt parameters include PO, Spher, Ma/ma, and Dens. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
Popp teaches an ex vivo process for quantifying the modifications of the intestinal mucosa induced by a chronic inflammatory bowel disease in an individual (Popp: paras 22, 49, 131), the process comprising: 
1) measuring, on a (Popp: paras 49, 31, 16, 47, 145 ), the following crypt well profile (PPC) parameters: 

b) Perimeter of opening of the crypt well (PO) (Popp: para 71), 

d) Roundness of the crypt well (Round) (Popp: para 66), 



h) Crypt density per field (Dens) (Popp: para 67); and 
2) quantifying the modifications of the parameters (Popp: Figs. 6-7, paras 53, 62, 152, 180-186).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Popp into Buda in view of Bregeon since Buda in view of Bregeon suggests microscopic imaging and measuring crypt parameters in general and Popp suggests the beneficial use of microscopic imaging and measuring crypt parameters wherein the crypt parameters include Round since “a prediction of inflammation based on the thresholding of a discriminant that is a measure for architecture can be particularly accurate. Advantageously, to compute this discriminant, e.g., in an exemplary embodiment of the present disclosure, only geometrical features of crypts have to be
detected in the image” (Popp: para 62) in the analogous art of microscopic imaging and measuring crypt parameters. The teachings of Popp can be incorporated into Buda in view of Bregeon in that the measured crypt parameters include Round. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Welge teaches an ex vivo process for quantifying the modifications of the intestinal mucosa induced by a chronic inflammatory bowel disease in an individual, the process comprising: 
1) measuring, on a (Welge: page 11: Results and Discussion), the following crypt well profile (PPC) parameters: 





f) Crypt well elongation factor (EF) (Welge: page 11: Results and Discussion: “The crypts in the healthy mouse are characterized by mostly uniform density and size. By contrast, the crypts on the adenoma in the AOM-treated mouse are elongated and irregular”: Fig. 6), 

2) quantifying the modifications of the parameters (Welge: page 11: Results and Discussion: Fig. 6).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Welge into Buda in view of Bregeon and Popp since Buda in view of Bregeon and Popp suggests measuring, on a confocal endomicroscopic image of the digestive mucosa, crypt parameters in general and Welge suggests the beneficial use of measuring, on a confocal endomicroscopic image of the digestive mucosa, crypt parameters wherein the crypt parameters include Crypt well elongation factor since “crypts in the healthy mouse are characterized by mostly uniform density and size” (Welge: page 11: Results and Discussion) in the analogous art of measuring, on a confocal endomicroscopic image of the digestive mucosa, crypt parameters. The teachings of Welge can be incorporated into Buda in view of Bregeon and Popp in that the measured crypt parameters include Crypt well elongation factor. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Roncoroni teaches 1) measuring, on a (Roncoroni: Abstract; Background; Discussion), the following




e) Feret diameter (Roncoroni: page 3, col 2, para 2: “ferret diameters”; Table 1; Table 2; Table 3), 



2) quantifying the modifications of the parameters (Roncoroni: page 3, col 2, para 2: “ferret diameters”; Table 1; Table 2; Table 3).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Roncoroni into Buda in view of Bregeon, Popp, and Welge since Buda in view of Bregeon, Popp, and Welge suggests endoscopic imaging of the digestive mucosa and determining parameters including the diameter of the crypt well in general and Roncoroni suggests the beneficial use of endoscopic imaging of the digestive mucosa and determining parameters including the diameter wherein the diameter is a feret diameter since “Feret diameter: longest axis length” (Roncoroni: page 6: footnotes) in the analogous art of endoscopic imaging of the digestive mucosa and determining parameters including the diameter. The teachings of Roncoroni can be incorporated into Buda in view of Bregeon, Popp, and Welge in that the diameter could be measured as a ferret diameter. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 4, Buda in view of Bregeon, Popp, Welge, and Roncoroni teaches the process as claimed in claim 1, wherein the total number of crypts analyzed in the endomicroscopic image of the digestive mucosa is greater than 20 (Buda: See arguments and citations offered in rejecting claim 1 above; page 306, section 2.3, col 2, para 1: “200 crypts”).

As per claim 5, Buda in view of Bregeon, Popp, Welge, and Roncoroni teaches the process as claimed in claim 1, wherein the steps of measuring, of selecting the values, of comparing and of assigning the scores are automated by a computer program for an a posteriori analysis of the endomicroscopy images or by a solution integrated into the existing endomicroscopy software for a real-time analysis (Buda: See arguments and citations offered in rejecting claim 1 above; page 306, section 2.3; abstract).

As per claim 6, Buda in view of Bregeon, Popp, Welge, and Roncoroni teaches a computer program product which can be downloaded from a communication network and/or recorded on a medium which can be read by computer and/or which can be executed by a processor, comprising: program code instructions for carrying out the process as claimed in claim 1, the computer program being executed on a computer or a processor (Buda: See arguments and citations offered in rejecting claim 1 above; page 306, section 2.3; abstract. Note that “can be” indicates intended use).

As per claim 15, Buda in view of Bregeon, Popp, Welge, and Roncoroni teaches the process as claimed in claim 4, wherein the steps of measuring, of selecting the values, of comparing and of assigning the scores are automated by a computer program for an a posteriori analysis of the endomicroscopy images or by a solution integrated into the existing endomicroscopy software for a real-time analysis (Buda: See arguments and citations offered in rejecting claim 1 above; page 306, section 2.3; abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over BUDA, A., et al., "Confocal laser endomicroscopy for prediction of disease relapse in ulcerative colitis: A pilot study,” J. CROHN'S AND COLITIS 2014:8:-304-311 (Buda) in view of Jeremy Bregeon, Emmanuel Coron, Anna Christina Cordeiro Da Silva, Julie Jaulin, Philippe Aubert, Julien Chevalier, Nathalie Vergnolle, Guillaume Meurette and Michel Neunlist,"Sacral nerve stimulation enhances early intestinal mucosal repair following mucosal injury in a pig model", J Physiol 594.15 (2016),first published online 4 March 2016, pp 4309–4323 (Bregeon),  US 20180365831 (Popp), Weston A. Welge, Jennifer K. Barton, "Expanding Functionality of Commercial Optical Coherence Tomography Systems by Integrating a Custom Endoscope", PLOS ONE | DOI:10.1371/journal.pone.0139396 September 29, 2015, pages 1-15 (Welge), and Leda Roncoroni, Luca Elli, Maria Teresa Bardella, "Extracellular matrix proteins and displacement of cultured fibroblasts from duodenal biopsies in celiac patients and controls", Journal of Translational Medicine 2013, 11:91 (Roncoroni), as applied to claim 1 above, and further in view of Official Notice.

As per claim 7, Buda in view of Bregeon, Popp, Welge, and Roncoroni teaches a system, comprising: an endomicroscope, 

One of ordinary skill in the art, prior to filing, would have recognized the advantage enabling an operator to view the image. The teachings of the prior art could have been incorporated into Buda in view of Bregeon, Popp, Welge, and Roncoroni in that the system has a visualizer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by BUDA, A., et al., "Confocal laser endomicroscopy for prediction of disease relapse in ulcerative colitis: A pilot study,” J. CROHN'S AND COLITIS 2014:8:-304-311 (Buda).

As per claim 8, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 8. Note that at least one of the parameters is required.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeremy Bregeon, Emmanuel Coron, Anna Christina Cordeiro Da Silva, Julie Jaulin, Philippe Aubert, Julien Chevalier, Nathalie Vergnolle, Guillaume Meurette and Michel Neunlist,"Sacral nerve stimulation enhances early intestinal mucosal repair following mucosal injury in a pig model", J Physiol 594.15 (2016),first published online 4 March 2016, pp 4309–4323 (Bregeon).

As per claim 8, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 8. Note that at least one of the parameters is required.

Allowable Subject Matter
Claims 2, 3, 9-12, 18, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 13, 14, 16, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 101 set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662